DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/713,419 filed 12/13/19 were examined. Examiner filed a non-final rejection on 4/26/22.
Applicant filed remarks and amendments on 7/27/22. Claims 1, 3-7, 9, 11, 14, 18 and 20 were amended. Claims 2, 10 and 19 were canceled. Claims 1, 3-9, 11-18 and 20 are presently pending and presented for examination.

Response to Arguments
Regarding the objections to the specification: applicant’s amendments have resolved the objections originally cited by examiner. The objections to the specification are therefore withdrawn.
Regarding the claim objections: applicant’s amendments have resolved the objections originally cited by examiner in line with examiner’s suggestions. The objections to claims 3, 5-7 11 and 14 are therefore withdrawn.
Regarding the rejections under 35 USC 101: applicant has amended independent claims 1, 9 and 18 to explicitly recite wherein a vehicle is autonomously or semi-autonomously navigated based on data from sensors recited earlier in each claim. This integrates the previously cited judicial exception of capturing image data into the practical application of autonomously controlling driving operations of a vehicle, an act which cannot be performed mentally or manually by a user. The 101 rejections are therefore withdrawn.
Regarding the rejections under 35 USC 102 and 103: Applicant’s arguments filed 7/27/22 with respect to Urtasun et al. (US 20210009163 A1) and the other prior art of record, hereinafter referred to as the “Remarks”, have been fully considered and are persuasive.
Regarding claims 1, 9 and 18, applicant argues that “Urtasun does not expressly or inherently disclose at least a controller configured to ‘determine whether the external view of the vehicle includes a traffic accident based on a comparison of the hyper graph and a machine learning model,’ as recited in amended independent claim 1” (See at least Pages 10 in the Remarks). More specifically, applicant argues that, “the cited paragraphs and figure of Urtasun appear to be silent with respect to determining whether the external view of the vehicle includes a traffic accident. Paragraph [0035] of Urtasun merely describes predicting motion forecast data, and paragraph [0100] of Urtasun merely describes adjusting a parameter of a graph neural network” (See at least Page 10 in the Remarks). Applicant further argues that the other cited prior art of record do not resolve the deficiencies of Urtasun (See at least Page 12 in the Remarks).
Upon further search and consideration, which is discussed in the section of this office action titled “Allowable Subject Matter”, examiner finds applicant’s arguments persuasive. Therefore, the previously given 103 rejections are withdrawn and allowable subject matter is indicated for claims 1, 3-9, 11-18 and 20. All of these claims would be in condition for allowance if the objections and rejections in subsequent sections of this office action were resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9, 11-18 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9 and 18, applicant has amended the claims 1 and 18 to recite, mutatis mutandis, “determine whether the external view of the vehicle includes a traffic accident based on a comparison of the hyper graph and a machine learning model” (emphasis added).
Similarly, applicant has amended claim 9 to recite, “the first vehicle is further configured to determine whether the external view of the first vehicle includes a traffic accident based on a comparison of the first hyper graph and a machine learning model; and 
the second vehicle is further configured to determine whether the external view of the second vehicle includes a traffic accident based on a comparison of the second hyper graph and the machine learning model” (emphasis added).
However, applicant does not have basis in applicant’s specification for determining whether the external view of a vehicle includes a “traffic accident”. Instead, applicant’s specification explicitly discloses that, a “vehicle may determine whether the external view of the vehicle includes a traffic incident based on a comparison of the hyper graph and a machine learning model” (emphasis added) (See at least paragraph [0049] in applicant’s specification). “Incident” is a far broader term than “accident”, and as the words “accident”, “collision”, “injury”, etc. do not appear in applicant’s specification, it is not possible for examiner to conclude that applicant has basis for recitation of the much narrower term “accident” in the context of this claim. Hence, there is insufficient support in the written description for the claim amendments and the claims are rejected under 35 USC 112(a).
Examiner’s note to help applicant overcome the rejection: while applicant does not explicitly disclose the word “accident” or an appropriate synonym thereof in applicant’s specification, applicant does appear to disclose an “emergency” in at least Fig. 1A of applicant’s specification: traffic incident 130 clearly takes the form of an emergency of some sort. Furthermore, applicant discloses that, “As more connected vehicles encounter the same traffic incident area from different directions, their individual observation about the traffic incident may be converted into hyper graphs and transmitted to the server 240. At the server 240, the computation about the matching incrementally aggregates each new observation from the connected vehicles. Thus, the location and details of the traffic incident may be gradually updated as the previous unseen portions are discovered by new cooperative vehicles. In this way, up-to- date information about the traffic incident may be obtained” (See at least paragraph [0064] in applicant’s specification). It will therefore be appreciated that detailed information about emergency 130 from Fig. 1A may be obtained.
Accordingly, in order to obviate this 112(a) rejection, applicant may amend claim 1 to replace all instance of the limitation “traffic accident” with the limitation “emergency” like so:
1. 	(Currently Amended) A vehicle for interpreting a traffic scene, the vehicle comprising:
one or more sensors configured to capture an image of an external view of the vehicle; and 
a controller configured to: 
obtain the captured image of the external view of the vehicle from the one or more sensors; 
segment a plurality of instances from the captured image; 
determine relational information among the plurality of instances; 
generate a hyper graph including a plurality of nodes representing the plurality of instances and a plurality of edges representing the relational information among the plurality of instances; and 
determine whether the external view of the vehicle includes an emergency based on a comparison of the hyper graph and a machine learning model, 
wherein the controller autonomously or semi-autonomously navigates the vehicle based on data from the one or more sensors.

	The above amendment would be adequate to overcome the 112(a) rejection of claim 1. Furthermore, applicant could make similar amendments to claims 9 and 18 in order for those claims to also overcome their 112(a) rejections. In doing so, applicant would also have to amend all dependent claims to maintain proper antecedent basis and replace the limitation “traffic accident” with the limitation “emergency” wherever applicable.
Examiner would like to note that, based on examiner’s current search, changing “traffic accident” to “emergency” would not make it so that the claims fail to overcome the current prior art of record.

Allowable Subject Matter
Claims 1, 3-9, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record for claims 1 and 18 is Urtasun et al. (US 20210009163 A1) in view of Han et al. (US 20160112856 A1), hereinafter referred to as Urtasun and Han, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 18, Urtasun discloses A vehicle for interpreting a traffic scene (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (405), an autonomous vehicle (e.g., vehicle 105) can obtain, via one or more vehicle sensors 125, sensor data 140 associated with a surrounding environment [See at least Urtasun, 0091]. Urtasun further discloses that, at (410), the method 400 can include receiving, as an output of the object detection model(s) 210, the object detection data 230, 328 describing the location of the plurality of the actors relative to the autonomous vehicle [See at least Urtasun, 0092]. Basis may be found in at least paragraphs [0087-0088] in provisional application 62/926,826), the vehicle comprising: 
one or more sensors configured to capture an image of an external view of the vehicle (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (405), an autonomous vehicle (e.g., vehicle 105) can obtain, via one or more vehicle sensors 125, sensor data 140 associated with a surrounding environment [See at least Urtasun, 0091]. Urtasun further discloses that the sensor data 140 can include a plurality of LIDAR sweeps, a sequence of image frames, or the like [See at least Urtasun, 0091]. Basis may be found in at least paragraphs [0087-0088] in provisional application 62/926,826); and 
a controller (See at least Fig. 4 in Urtasun: Urtasun discloses that the method 400 can be can be implemented by a computing system that includes one or more computing devices [See at least Urtasun, 0090]. Basis may be found in at least [0086] of provisional application 62/926,826) configured to: 
obtain the captured image of the external view of the vehicle from the one or more sensors (Urtasun discloses that a computing system (e.g., vehicle computing system, robotic system, etc.) can input the sensor data 140 into the object detection model(s) 210 [See at least Urtasun, 0091]. Basis may be found in at least [0087] in provisional application 62/926,826); 
segment a plurality of instances from the captured image (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (410), the method 400 can include receiving, as an output of the object detection model(s) 210, the object detection data 230, 328 describing the location of the plurality of the actors relative to the autonomous vehicle using bounding boxes, regions or interest, or the like identifying the locations of the actors [See at least Urtasun, 0092]. Basis may be found in at least [0088] in provisional application 62/926,826); 
determine relational information among the plurality of instances (See at least Fig. 4 in Urtasun: Urtasun discloses that at (415), the method 400 can include inputting the object detection data 230 into a graph neural network, for example included in the trajectory prediction model(s) 215 [See at least Urtasun, 0093]. Urtasun further discloses that the graph neural network can be “spatially aware,” in that the messages passed between nodes can be transformed into respective local coordinate systems of the respective nodes that are receiving the messages so that the respective messages can include data describing relative locations and/or relative trajectories of the other nodes with respect to the receiving node of the plurality of nodes [See at least Urtasun, 0095]. Basis may be found in at least [0089] and [0091] in provisional application 62/926,826); 
generate a hyper graph (See at least Fig. 4 in Urtasun: Urtasun discloses that at (415), the method 400 can include inputting the object detection data 230 into a graph neural network, for example included in the trajectory prediction model(s) 215 [See at least Urtasun, 0093]. Basis may be found in at least [0089] in provisional application 62/926,826) including a plurality of nodes representing the plurality of instances and a plurality of edges representing the relational information among the plurality of instances (Urtasun discloses that the object detection data can be input into a graph neural network that includes a plurality of nodes and a plurality of edges, where the nodes of the graph neural network can represent other actors, and the edges can represent interactions between the actors [See at least Urtasun, 0026-0027]. Urtasun further discloses that the graph neural network can be “spatially aware,” in that the messages passed between nodes can be transformed into respective local coordinate systems of the respective nodes that are receiving the messages so that the respective messages can include data describing relative locations and/or relative trajectories of the other nodes with respect to the receiving node of the plurality of nodes [See at least Urtasun, 0095]. Basis may be found in at least [0023] and [0091] in provisional application 62/926,826),
wherein the controller autonomously or semi-autonomously navigates the vehicle based on data from the one or more sensors (Urtasun discloses that using the method, the computational time and resources required to accurately predict the trajectories of the third party actors can be reduced to allow for an autonomous vehicle to safely navigate scenes having multiple objects [See at least Urtasun, 0034]. Basis may be found in at least [0031] in provisional application 62/926,826).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the vehicle being further configured to determine whether the external view of the vehicle includes a traffic accident based on a comparison of the hyper graph and a machine learning model (emphasis added).
Han comes close to teaching these limitations, since Han teaches that a vehicle network can detect and emergency and broadcast the message to other vehicles (See at least [Han, 0020]). Han further teaches that the emergency can include, for example, and accident (See at least [Han, 0046]). However, Han does not teach or suggests classifying any such occurrence in the field of view of any particular vehicle using a graph. Furthermore, it would not be reasonable to interpret the V2V network of Han as a graph for purposes of combining with Urtasun or any other prior art of record to arrive at the claimed invention, since the V2V network of Han does not have a structure at all analogous to the geometric hypergraph claimed and would not be obvious to combine with the geometric hypergraph of Urtasun. Therefore, Han, Urtasun, and the other prior art of record are not in the field of endeavor of utilizing a graph to classify a traffic accident in the field of a view of a vehicle based on the claimed hyper graph.
For at least the above stated reasons, claims 1 and 18 and their dependents contain allowable subject matter.

The closest prior art of record for claim 9 is Urtasun et al. (US 20210009163 A1) in view Ogawa et al. (US 20220028254 A1) in further view of Han et al. (US 20160112856 A1), hereinafter referred to as Urtasun, Ogawa and Han, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, Urtasun discloses A system for interpreting a traffic scene (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (405), an autonomous vehicle (e.g., vehicle 105) can obtain, via one or more vehicle sensors 125, sensor data 140 associated with a surrounding environment [See at least Urtasun, 0091]. Urtasun further discloses that, at (410), the method 400 can include receiving, as an output of the object detection model(s) 210, the object detection data 230, 328 describing the location of the plurality of the actors relative to the autonomous vehicle [See at least Urtasun, 0092]. Basis may be found in at least paragraphs [0087-0088] in provisional application 62/926,826), the system comprising: 
a first vehicle (Urtasun discloses that the system comprises an autonomous vehicle [See at least Urtasun, 0091]. Basis may be found in at least paragraphs [0087-0088] in provisional application 62/926,826) configured to: 
obtain a first image of an external view of the first vehicle using one or more sensors of the first vehicle (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (405), an autonomous vehicle (e.g., vehicle 105) can obtain, via one or more vehicle sensors 125, sensor data 140 associated with a surrounding environment [See at least Urtasun, 0091]. Urtasun further discloses that a computing system (e.g., vehicle computing system, robotic system, etc.) can input the sensor data 140 into the object detection model(s) 210 [See at least Urtasun, 0091]. Urtasun further discloses that the sensor data 140 can include a plurality of LIDAR sweeps, a sequence of image frames, or the like [See at least Urtasun, 0091]. Basis may be found in at least paragraphs [0087-0088] in provisional application 62/926,826);
segment a first set of instances from the first image (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (410), the method 400 can include receiving, as an output of the object detection model(s) 210, the object detection data 230, 328 describing the location of the plurality of the actors relative to the autonomous vehicle using bounding boxes, regions or interest, or the like identifying the locations of the actors [See at least Urtasun, 0092]. Basis may be found in at least [0088] in provisional application 62/926,826); 
determine first relational information among the first set of instances (See at least Fig. 4 in Urtasun: Urtasun discloses that at (415), the method 400 can include inputting the object detection data 230 into a graph neural network, for example included in the trajectory prediction model(s) 215 [See at least Urtasun, 0093]. Urtasun further discloses that the graph neural network can be “spatially aware,” in that the messages passed between nodes can be transformed into respective local coordinate systems of the respective nodes that are receiving the messages so that the respective messages can include data describing relative locations and/or relative trajectories of the other nodes with respect to the receiving node of the plurality of nodes [See at least Urtasun, 0095]. Basis may be found in at least [0089] and [0091] in provisional application 62/926,826); and 
generate a first hyper graph (See at least Fig. 4 in Urtasun: Urtasun discloses that at (415), the method 400 can include inputting the object detection data 230 into a graph neural network, for example included in the trajectory prediction model(s) 215 [See at least Urtasun, 0093]. Basis may be found in at least [0089] in provisional application 62/926,826) including a first set of nodes representing the first set of instances and a first set of edges representing the first relational information among the first set of instances (Urtasun discloses that the object detection data can be input into a graph neural network that includes a plurality of nodes and a plurality of edges, where the nodes of the graph neural network can represent other actors, and the edges can represent interactions between the actors [See at least Urtasun, 0026-0027]. Urtasun further discloses that the graph neural network can be “spatially aware,” in that the messages passed between nodes can be transformed into respective local coordinate systems of the respective nodes that are receiving the messages so that the respective messages can include data describing relative locations and/or relative trajectories of the other nodes with respect to the receiving node of the plurality of nodes [See at least Urtasun, 0095]. Basis may be found in at least [0023] and [0091] in provisional application 62/926,826); and
a second vehicle (Urtasun discloses that the system comprises an autonomous vehicle [See at least Urtasun, 0091]. Basis may be found in at least paragraphs [0087-0088] in provisional application 62/926,826. As per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced [See at least MPEP 2144.04, Section VI.B]. Therefore, the mere duplication of the vehicle has no patentable significance from the disclosed situation where only one vehicle is present) configured to: 
obtain a second image of an external view of the second vehicle using one or more sensors of the second vehicle (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (405), an autonomous vehicle (e.g., vehicle 105) can obtain, via one or more vehicle sensors 125, sensor data 140 associated with a surrounding environment [See at least Urtasun, 0091]. Urtasun further discloses that a computing system (e.g., vehicle computing system, robotic system, etc.) can input the sensor data 140 into the object detection model(s) 210 [See at least Urtasun, 0091]. Urtasun further discloses that the sensor data 140 can include a plurality of LIDAR sweeps, a sequence of image frames, or the like [See at least Urtasun, 0091]. Basis may be found in at least paragraphs [0087-0088] in provisional application 62/926,826. As per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced [See at least MPEP 2144.04, Section VI.B]. Therefore, the mere duplication of the vehicle and its functionalities has no patentable significance from the disclosed situation where only one vehicle is present); 
segment a second set of instances from the second image (See at least Fig. 4 in Urtasun: Urtasun discloses that, at (410), the method 400 can include receiving, as an output of the object detection model(s) 210, the object detection data 230, 328 describing the location of the plurality of the actors relative to the autonomous vehicle using bounding boxes, regions or interest, or the like identifying the locations of the actors [See at least Urtasun, 0092]. Basis may be found in at least [0088] in provisional application 62/926,826. As per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced [See at least MPEP 2144.04, Section VI.B]. Therefore, the mere duplication of the vehicle and its functionalities has no patentable significance from the disclosed situation where only one vehicle is present); 
determine second relational information among the second set of instances (See at least Fig. 4 in Urtasun: Urtasun discloses that at (415), the method 400 can include inputting the object detection data 230 into a graph neural network, for example included in the trajectory prediction model(s) 215 [See at least Urtasun, 0093]. Urtasun further discloses that the graph neural network can be “spatially aware,” in that the messages passed between nodes can be transformed into respective local coordinate systems of the respective nodes that are receiving the messages so that the respective messages can include data describing relative locations and/or relative trajectories of the other nodes with respect to the receiving node of the plurality of nodes [See at least Urtasun, 0095]. Basis may be found in at least [0089] and [0091] in provisional application 62/926,826. As per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced [See at least MPEP 2144.04, Section VI.B]. Therefore, the mere duplication of the vehicle and its functionalities has no patentable significance from the disclosed situation where only one vehicle is present); and 
generate a second hyper graph (See at least Fig. 4 in Urtasun: Urtasun discloses that at (415), the method 400 can include inputting the object detection data 230 into a graph neural network, for example included in the trajectory prediction model(s) 215 [See at least Urtasun, 0093]. Basis may be found in at least [0089] in provisional application 62/926,826. As per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced [See at least MPEP 2144.04, Section VI.B]. Therefore, the mere duplication of the vehicle and its functionalities has no patentable significance from the disclosed situation where only one vehicle is present) including a second set of nodes representing the second set of instances and a second set of edges representing the second relational information among the second set of instances (Urtasun discloses that the object detection data can be input into a graph neural network that includes a plurality of nodes and a plurality of edges, where the nodes of the graph neural network can represent other actors, and the edges can represent interactions between the actors [See at least Urtasun, 0026-0027]. Urtasun further discloses that the graph neural network can be “spatially aware,” in that the messages passed between nodes can be transformed into respective local coordinate systems of the respective nodes that are receiving the messages so that the respective messages can include data describing relative locations and/or relative trajectories of the other nodes with respect to the receiving node of the plurality of nodes [See at least Urtasun, 0095]. Basis may be found in at least [0023] and [0091] in provisional application 62/926,826. As per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced [See at least MPEP 2144.04, Section VI.B]. Therefore, the mere duplication of the vehicle has no patentable significance from the disclosed situation where only one vehicle is present),
wherein the first vehicle is autonomously or semi-autonomously navigated based on data from the one or more sensors of the first vehicle and the second vehicle is autonomously or semi- autonomously navigated based on data from the one or more sensors of the second vehicle (Urtasun discloses that using the method, the computational time and resources required to accurately predict the trajectories of the third party actors can be reduced to allow for an autonomous vehicle to safely navigate scenes having multiple objects [See at least Urtasun, 0034]. Basis may be found in at least [0031] in provisional application 62/926,826. As per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced [See at least MPEP 2144.04, Section VI.B]. Therefore, the mere duplication of the vehicle has no patentable significance from the disclosed situation where only one vehicle is present).
Ogawa teaches a system wherein a server is communicatively coupled to the first vehicle and the second vehicle (See at least Fig. 3 in Ogawa: Ogawa teaches that a server 128 may communicate with vehicles 82 and 84 [See at least Ogawa, 0114]. Ogawa further teaches that each of the vehicles in communication with the server may transmit gathered image data to the server [See at least Ogawa, 0093]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein: 
the first vehicle is further configured to determine whether the external view of the first vehicle includes a traffic accident based on a comparison of the first hyper graph and a machine learning model; and 
the second vehicle is further configured to determine whether the external view of the second vehicle includes a traffic accident based on a comparison of the second hyper graph and the machine learning mode (emphasis added).
Han comes close to teaching these limitations, since Han teaches that a vehicle network can detect and emergency and broadcast the message to other vehicles (See at least [Han, 0020]). Han further teaches that the emergency can include, for example, and accident (See at least [Han, 0046]). However, Han does not teach or suggests classifying any such occurrence in the field of view of any particular vehicle using a graph. Furthermore, it would not be reasonable to interpret the V2V network of Han as a graph for purposes of combining with Urtasun or any other prior art of record to arrive at the claimed invention, since the V2V network of Han does not have a structure at all analogous to the geometric hypergraph claimed and would not be obvious to combine with the geometric hypergraph of Urtasun. Therefore, Han, Urtasun, and the other prior art of record are not in the field of endeavor of utilizing a graph to classify a traffic accident in the field of a view of a vehicle based on the claimed hyper graph.
For at least the above stated reasons, claim 9 and its dependents contain allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668       
                                                                                                                                                                                                 /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668